DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LaBrake et al. [US 2018/0247823 A1].

Regarding claims 1, 13 and 25-28 LaBrake et al. discloses an article manufacturing method / a film forming method / a mold manufacturing method / an exposure apparatus / an information processing method (paragraphs [0022] and [0040], as shown in Fig. 1) comprising: 


Regarding claims 2 and 14 LaBrake et al. discloses further comprising a measurement step of measuring the image surface shape (as shown in Fig. 1).

Regarding claims 3-5 and 15-17 LaBrake et al. discloses wherein the first formation step is performed after a planarizing film is formed on the substrate, wherein the planarizing film is formed by arranging a first composition on the substrate, bringing the first composition into contact with a first mold, and curing the first composition, wherein the planarizing film is an SOC (Spin On Carbon) film (as shown in Figs. 5A-5E or 6A-6E, see also paragraphs [0052]-[0054]).

Regarding claims 6-10 and 18-22 LaBrake et al. discloses wherein the first formation step includes an arrangement step of arranging a second composition on the substrate, a contact step of bringing the second composition into contact with a second mold, and a curing step of forming the focus compensation film by curing the second composition, wherein in the arrangement step, the second composition is arranged on the substrate in accordance with the image surface shape, wherein a mold having a top surface shape corresponding to the image surface shape is used as the second mold, wherein the top surface shape corresponding to the image surface shape includes a plurality of concave portions each having a depth corresponding to the image surface shape, wherein the substrate includes a plurality of shot regions, and the second mold includes a region that covers the plurality of shot regions (as shown in Figs. 5A-5E or 6A-6E, see also paragraphs [0052]-[0054]).

Regarding claims 11-12 and 23-24 LaBrake et al. discloses wherein the exposure apparatus is a scanning exposure apparatus, and the image surface shape is a two-dimensional distribution of a difference between an exposed surface of the substrate and a best focus surface, which appears in a result of scanning exposure, wherein the image surface shape depends on a direction of the scanning exposure (as shown in Fig. 1, see also paragraphs [0050]-[0051]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882